                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

SCOTT M. BISHOP,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 2:18-cv-54-SPM
                                                 )
RANDOLPH COUNTY, et al.,                         )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff Scott Bishop's motion for reconsideration,

filed pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. For the following reasons,

the motion will be denied.

                                               Background

       The factual background of this case is fully set forth in this Court's October 16, 2018

Memorandum and Order. Briefly, however, plaintiff is a prisoner who initiated this civil action

on July 9, 2018 by filing a complaint pursuant to 42 U.S.C. § 1983 against Randolph County,

Missouri, Sheriff Mark Nichols, Deputy Sheriff Michaela Huber, the Moberly Regional Medical

Center, Dr. Stephan Griffin, and Unknown Nurse. Plaintiff alleged that, on January 19, 2018, he

was a passenger in his father's car, and he and his father had a verbal disagreement that led to the

cancellation of plans they had together. Subsequently, plaintiff was arrested and taken to the

hospital, where Dr. Griffin administered a life-threatening overdose of psychiatric medication.

       On October 16, 2018, the Court dismissed the action after determining that plaintiff failed

to state any actionable claims for relief against any of the named defendants.         The Court's

Memorandum and Order included a section titled "Missouri State Court Records" in which it
took judicial notice of plaintiffs prior state court criminal proceedings, including the case that

was related to the events giving rise to plaintiffs complaint. The Court wrote:

                On May 1, 2018, a felony complaint was filed, alleging that, on January
       19, 2018, plaintiff committed felony domestic assault in the third degree against
       D.B., a blood relative. State v. Bishop, No. 18RA-CR00359 (14th Jud. Cir. 2018).
       Defendant Huber prepared a Probable Cause Statement. Therein, Huber wrote
       that, on January 19, 2018, D.B. appeared in the Moberly Police Department with
       facial injuries sustained when plaintiff punched him repeatedly with a closed fist
       while the two were traveling in D.B. 's vehicle. D.B. also had a laceration to the
       left side of his face consistent with an ice scraper located in the vehicle. Plaintiff
       was taken into custody and transported to the Moberly Regional Medical Center
       to receive an examination. Plaintiff continuously cursed and yelled while "Dr.
       S.G." examined him. He then assaulted Dr. S.G. by repeatedly spitting on him.

              On July 18, 2018, plaintiff pleaded guilty to the felony domestic assault
       charge against him. He was sentenced to 90 days in jail, with credit for time
       served. However, due to that offense, his probation in case number 17RA-
       CR00967-01 was revoked, and the court ordered the previously-imposed sentence
       executed. It is that sentence that plaintiff is presently serving.

       (Docket No. 6 at 6-7).

       Subsequently, the Court noted its concern about plaintiffs apparent lack of candor

regarding the events leading to his arrest, and the exaggerated and/or delusional nature of some

of plaintiffs statements. The Court wrote:

              As an initial matter, the Court is concerned about plaintiffs attempt to
       mislead the Court by alleging he and D.B. had only a "verbal disagreement" on
       January 19, 2018, and his apparent attempt to lead the Court to believe that he
       was arrested for no reason. The Court also finds that many of plaintiffs
       statements are exaggerated, and at times are even delusional. See Denton, 504
       U.S. at 32-33 (an action is factually frivolous if the facts alleged are "clearly
       baseless," and allegations are clearly baseless if they are "fanciful," "delusional,"
       or "fantastic."). Nevertheless, the Court will address plaintiffs claims against
       each of the named defendants.

Id. at 7. The Court then addressed plaintiffs allegations against each of the named defendants

without further reference to these matters.




                                                 2
       Plaintiff now moves for reconsideration pursuant to Rule 60(b). He claims the Court's

order contained "numerous inaccurate citations of documented facts." In support, plaintiff argues

that the Court inaccurately noted that he pleaded guilty to felony domestic assault because he

actually pleaded guilty to misdemeanor domestic assault. Plaintiff also argues that he did not

spit on Dr. Griffin until after Dr. Griffin administered the medication. Finally, plaintiff argues

that he was prejudiced by the Court's notation that it appeared he had mischaracterized the

events leading to his arrest, and he states he was only trying to show that he was cooperative

towards the arresting officer.

                                                Discussion

       Plaintiff brings the instant motion pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure, which provides for "extraordinary relief which may be granted only upon an adequate

showing of exceptional circumstances," and allows a court to "relieve a party from a final

judgment for, among other reasons, mistake, inadvertence, surprise, or excusable neglect." MIF

Realty L.P. v. Rochester Associates, 92 F.3d 752, 755 (8th Cir. 1996), US. Xpress Enterprises,

Inc. v. JB. Hunt Transport, Inc., 320 F.3d 809, 815 (8th Cir. 2003) (internal citation omitted).

       None of the grounds plaintiff offers amount to manifest errors of law or fact or newly

discovered evidence, nor does plaintiff establish any exceptional circumstances warranting relief

pursuant to Rule 60(b).      Plaintiff does not explain, nor is it apparent, how the Court's

misstatement that he ultimately pleaded guilty to the domestic assault charge as it was originally

filed, or the issue of precisely when he spat on Dr. Griffin, impacted his rights or affected the

outcome of the litigation. In addition, plaintiff does not challenge the Court's observation that he

was indeed combative towards Dr. Griffin. In fact, medical records that plaintiff attached as

exhibits to the instant motion document his violent and assaultive behavior towards Dr. Griffin



                                                 3
and medical staff when seen on January 19, 2018. Finally, regarding plaintiffs apparent lack of

candor, the Court simply noted its concern and stated it would nevertheless address plaintiffs

allegations against each of the defendants. The Court then did so without further reference to the

matter. Having reviewed the merits of the instant motion, the Court concludes that plaintiff fails

to point to any manifest errors of law or fact or any newly discovered evidence, and he also fails

to demonstrate the existence of exceptional circumstances warranting relief. The motion will

therefore be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for reconsideration (Docket No. 9)

is DENIED.             p.._d
       Dated this   .(j   day of January, 2019.



                                                  Y!i~~/t/ih
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                  4
